Citation Nr: 0406243	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  99-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for obstructive airway 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to May 
1962.

The instant appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois, which denied a claim for service 
connection for obstructive airway disease.  This case was 
remanded by the Board of Veterans' Appeals (Board) in July 
2001 for further development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

All development requested in the July 2001 Board remand has 
not been performed.  The RO was requested to make an 
additional attempt to locate the veteran's original claims 
folder.  If the original claims folder could not be located, 
the RO was requested to note that fact in the current claims 
folder, as well as to document all steps taken to find the 
missing file.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).  There is no indication in the record that 
additional efforts were made to locate the missing claims 
folder; accordingly, another remand is warranted.

Further, the Board notes that at the time of the March 2003 
VA examination, the veteran reported that he was receiving 
Social Security Administration (SSA) disability benefits as a 
result of his chronic obstructive pulmonary disease (COPD).  
The record does not include documents in connection with his 
SSA claim.  These records should be obtained and incorporated 
into the claims folders.  See 38 U.S.C.A. §  5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should make an additional 
attempt to locate the veteran's original 
claims folder.  If the original claims 
folder cannot be located, this should be 
noted in the current claims folder, and 
all steps that are taken to find it 
should be documented.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for obstructive airway 
disease.  Then, the RO should issue an SSOC 
to the appellant on the issue on appeal.  The 
appellant and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




